NUMBER 13-16-00412-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

DANA KAY ABNEY,                                                                Appellant,

                                             v.

RONNIE LEE FRENZEL,
AS EXECUTOR OF THE ESTATE OF HAROLD FRENZEL,                                    Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.


                            ORDER ABATING APPEAL

                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       Appellant Dana Kay Abney seeks to appeal a temporary injunction and she has

filed a motion for extension of time to file her notice of appeal. In a separate petition for

writ of mandamus docketed in cause number 13-16-00495-CV, Abney seeks to direct the

trial court to make findings in her favor regarding when she received actual notice or

knowledge of the temporary injunction pursuant to Texas Rule of Civil Procedure 306a.
See TEX. R. CIV. P. 306a.

       The trial court’s order which denies Abney’s Rule 306a motion which is at issue in

the original proceeding and which is related to this appeal contains conflicting statements

and is not dated.     Further, the order fails to comply with Texas Rule of Appellate

Procedure 4.2(c). See TEX. R. APP. P. 4.2(c) (requiring the trial court to sign a written

order that “finds the date when the party or the party’s attorney first either received notice

or acquired actual knowledge that the judgment or order was signed”).

       Under these circumstances, we ABATE and REMAND this appeal to the trial court.

Upon remand, the trial court shall hold a hearing and take whatever steps are necessary

to issue an order which complies with the appellate rules and clarifies its intent. The trial

court is directed to forward the record of the proceedings, including its amended order

and findings, to this Court within thirty (30) days of the date of this order, or to notify this

Court within such period indicating a date by which the trial court can comply. This

appeal will be reinstated on further order of this Court.

       IT IS SO ORDERED.

                                                            PER CURIAM

Delivered and filed the
23rd day of September, 2016.




                                               2